     Case 4:15-cr-00080 Document 285-1 Filed on 04/02/20 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       §         NO. 4:15-CR-80-01
                                         §
KIRK LAWRENCE BRANNAN                    §

                                     ORDER

       Defendant’s emergency motion for a reduction in sentence, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), is GRANTED.

       Defendant is re-sentenced to a term of _____ months in the Bureau of Prisons,

followed by a term of _____ years of supervised release. The Bureau of Prisons is

ORDERED to release defendant from its custody immediately.

       Alternatively, the Court will conduct an evidentiary hearing by

telephone/videoconference on April ____, 2020, at ______ a.m./p.m. and ORDERS

that the warden of FCI Oakdale II, the medical director of FCI Oakdale II, and the

defendant appear for the hearing to provide testimony on this motion.

       SIGNED ON April ___, 2020.


                                             Lee H. Rosenthal
                                             United States District Judge
